SCHWAB, C. J.
This workers’ compensation case arises out of a heart attack suffered by claimant some four days after he engaged in physical exertion which he contends was work-related. Referee, Board and circuit court found in favor of the defendant — State Accident Insurance Fund, and we do also.
Claimant has failed to prove by a preponderance of the evidence that the act which he contends precipitated his heart attack arose out of and in the course of his employment, ORS 656.005(8),1 and, also, he has failed to prove that the heart attack which, as noted above, occurred four days after the act in question was materially contributed to by that activity. The claimant, who is employed by the Oregon Employment Division as a counselor, had walked with a person he was counseling to a bank to assist that person in cashing a check. After he accomplished this, claimant was walking down the street by himself when he noticed an automobile with a State of Oregon emblem on its door stalled in an intersection. Claimant did not know either of the two persons in the automobile, or for what purpose the automobile was being used, but he, together with one of the passengers, pushed the car across the intersection. Claimant testified that he felt some discomfort immediately after pushing the car, but did not suffer what was diagnosed as a heart attack until some four days later, and after a fishing trip in a dory, during which claimant participated in rowing through the surf.
Affirmed.

"(8)(a) A 'compensable injury’ is an accidental injury, or accidental injury to prosthetic appliances, arising out of and in the course of employment requiring medical services or resulting in disability or death; an injury is accidental if the result is an accident, whether or not due to accidental means.
"Or) A 'disabling compensable injury’ is an injury which entitles the workman to compensation for disability or death.
"(c) A 'nondisabling compensable in jury is any injury which requires medical services only.” ORS 656.005.